ON CONFESSION OF ERROR

PER CURIAM.
Upon the State’s proper1 confession of error, and our own review of the record, we reverse the trial court’s written order of revocation of probation and remand with directions that the trial court enter an order of revocation that conforms to the trial court’s oral pronouncement as set forth in the transcript of the probation violation hearing.
Reversed and remanded with directions.

. We note that Michael Mervine, the assistant attorney general in the instant case, filed the confession of error before Appellant even filed his initial brief. We commend this display of initiative by Mr. Mervine and the Office of the Attorney General.